IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                                No. 99-50280
                              Summary Calendar



                      UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                     versus

                         KEITH RUSSELL JUDD,

                                                   Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. MO-98-CR-93-1
                         - - - - - - - - - -

                                May 12, 1999

Before DAVIS, DUHÉ and PARKER, Circuit Judges.

PER CURIAM:1

     Keith Russell Judd appeals from the district court’s order

denying   release   pending    his    trial   on    a   two-count   indictment

charging him with mailing threatening communications in an attempt

to extort money, in violation of 18 U.S.C. § 876.

     The district court’s decision, which effectively adopted the

reasoning of the magistrate judge who conducted the detention

hearing, is supported by evidence that indicates that no condition

or combination of conditions could be fashioned to safeguard the


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
community and prevent the obstruction of justice.    See 18 U.S.C.

§ 3142; United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992).

Accordingly, the district court’s detention order is AFFIRMED. All

outstanding motions filed by Judd are DENIED.

     AFFIRMED; MOTIONS DENIED.